 LUMMUS COMPANY517fice clerical employees, store managers,assistant store managers, de-partmentmanagers,°and all other supervisors as definedin the Act.[Text of Direction of Election 9 omitted from publication.]'8Petitioner contends that the department managers are not supervisors and should beincluded in the appropriate unit, while the Employer and the CIU take the contrary posi-tion.The record establishes that department managers direct the work in their respectivedepartments,have authority effectively to recommend discharge and discipline,and repre-sent the Employer at the first step in the contractual grievance procedures.We find thatthey are supervisors and should be excluded from the appropriate unit.However, therecord suggests, though unclear on this point,that there may be departments,not identifiedin the record,inwhich the department manager is the only employee employed or whoexercises supervisory authority only irregularly and sporadically.In accordance withestablished policy the Board will not exclude persons as supervisors who do not at presentexercise supervisory authority or do so only on an irregular or sporadic basis.HuntleyIndustrial Minerals,Inc.,131 NLRB 1227,1228.Accordingly,department managers work-ing under the aforesaid conditions are not supervisors as defined in the Act and are in-cluded in the unit.8 As the unit found appropriate is larger than that initially requested by Petitioner,Petitioner's interest in the chainwide unit is unclear.Accordingly,the Regional Directoris instructed not to proceed with the election hereinafter directed until he shall have firstdetermined that the Petitioner has an adequate showing of interest in the unit hereinfound appropriate.The CIII does not wish to participate in an election if Petitioner'sshowing is found inadequate.Lummus CompanyandJames J. KivlinLocal 80, United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United Statesand Canada,AFL-CIOandJames J. Kivlin.Cases Nos.4-CA-2361 and 4-CB-717.May 10, 1963DECISION AND ORDEROn May 11, 1962, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that Local80, United Association of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United States and Canada,AFL-CIO, herein called Respondent Local 80, had engaged in andwas engaging in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in the attached Intermediate Report.He also found thatLummus Company, herein called Respondent Lummus, did not en-gage in the unfair labor practices alleged,and recommended that thecomplaint be dismissed in its entirety as to this Respondent.There-after, the General Counsel, the Charging Party, and RespondentLocal 80 filed exceptions to the Intermediate Report and supportingbriefs.Respondent Lummus filed a brief i in reply to the exceptionsand briefs of the General Counsel and the Charging Party.RespondentLummus' request for oral argumentis herebydenied, as the record, excep-tions,and briefs adequately present the issuesand the positions of the parties.142 NLRB No. 59. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire- record in the case, including the ex-ceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner to the extent consistentherewith.Respondent Local 80 has a collective-bargaining agreement withthe Delaware Mechanical Contractors Association.This agreementprovides for an exclusive hiring hall arrangement.'Although Re-spondent Lummus is not a member of this association and is not asignatory to the association agreement, it considered itself bound bythe hiring provisions of the agreement during the relevant period.The General Counsel does not contend that the hiring hall is un-lawful, but he does contend that, on or about March 15, 1961, Re-spondent Local 80, through its business agent, Charles Kennedy, dis-criminatorily refused the use of the hiring hall to James Kivlin andhis brother, John Kivlin, and that Respondent Lummus is liablewith Respondent Local 80 for such discrimination.James Kivlin and John Kivlin are members of Local 420, a sisterLocal of Respondent Local 80.On March 15, 1961, they went tothe Respondent Local 80 hiring hall and sought referral. JamesKivlin told Kennedy that they had been sent by their business agent.2The agreement contains a provision which provides that when an applicant or a regis-,trant believes that he has not received fair treatment at the hiring hall, he may file awritten appeal to a joint hiring committee that is composed of equal members of Employerand Union representatives.The appellant appears before the committee which then de-cides his appealIn the event of a deadlock,the appellant may take his appeal to animpartial umpire whose decisions are final.Respondents contend that the Board shouldnot have entertained this case in the first instance because the Kivlins did not use theappeal procedureUnlike our dissenting colleague,Member Brown,we find this contentionto be without merit.The evidence,in our opinion,refutes the assumption that the Kivlinshad actual"knowledge"of the appeal procedurewhile the Kivlins were long-standingunion members,it seems quite clear from the record in this casethat theydid not knowwhat course to pursue afterbeing denied an opportunity to register at Local 80's hiringhall.They were, rather,denied the benefit of Gibson's attempted explanation through thethreats of Local'80's stewardIn these circumstances,we cannot agree with our dissent-ing colleague that the "record does not disclose any justification for the failure to invokethe available contractual grievance machinery."Moreover,Members Rodgers and Leedom find Respondents'contention to be without meritfor an additional reason.It is true that the Board has exercised its discretion in the pastin recognizing an arbitration award which appears to have been conducted pursuant to fairand regular proceedings with allparties agreeing to be bound and the decision is not clearlyrepugnant to the purposes and policies of the Act.SpielbergManufacturing Company,112 NLRB 1080,1082.However,we are not faced with such a situation hereThere hasbeen no request for arbitrationby the aggrieved parties.We are dealing only with primaryjurisdiction and the interposition of the agreement in itself cannot oust the Board fromitsprimary jurisdiction over unfair labor practicesIn effect, the Respondents herewould seek to have the aggrieved parties submit,exclusive of all other procedures, to thejurisdiction of a private tribunal composed,at least in part,of the perpetrators of theunfair labor practices involved herein.In situations like that presented in the instantcase, the common interest of the employer and the union representatives could be expectedtomilitate against the likelihood of a deadlock and thus preclude access to an impartialtribunalUnder such circumstances,we do not feel that the Kivlins should be penalizedfor failing to employ such a remedy. LUMMUS COMPANY519Kennedy remarked, "I remember you from before.You had a fightwith one of my executive board members."Kennedy added, "Yougave him a hard time." Although Kivlin denied that he had anysuch fight, Kennedy insisted, "You ain't working here."Kennedythen asked the identity of the individual accompanying James, andwas told that he was James' brother, John.Whereupon, Kennedystated to John, "You ain't working here either." James Kivlin asked,"What about the list?How about the hiring list?"Kennedy re-plied, "I told you, you weren't working here."At this point, JamesKivlin and Kennedy engaged in a bitter argument.At the suggestion of his business agent, James Kivlin returned tothe Respondent Local 80 hiring hall about May 22,for the specificpurpose of trying to make amends with Kennedy. The latter, how-ever, on meeting Kivlin outside the hiring hall, remarked, "There isno use you hanging around here, you are going to get hurt."On May 22, 1961, James Kivlin went to the Respondent Lummus'jobsite at Claymont, Delaware.While there he met some of his Local420 comembers, one of whom told him that Respondent Local 80 wasreferring welders to this jobsite.Kivlin then went into the time-keeper's office and sat down. Shortly thereafter, Respondent Local80's steward approached Kivlin and asked him if he had a referral.When Kivlin answered in the negative, the steward told him that hehad better leave the jobsite.Kivlin replied that he was not getting offthe jobsite, and further, that Kennedy would not give him a referralslip.The steward then told the timekeeper not to give Kivlin an ap-plication.The timekeeper stated, "I have got to give him an applica-tion because it is the law."Kivlin was given an application, which hefilled out.The timekeeper then put a badge on the application, but setitaside.When Kivlin protested, the timekeeper sent him to themanager of Respondent Lummus' employment office, C. J. Gibson.The latter explained to Kivlin about the agreement to hire all nien outof Respondent Local 80.Kivlin then said, "What if you can't get aticket out of Local 80 ?" Gibson started to make an explanation toKivlin, but Respondent Local 80's steward burst into the office andshouted at Gibson that Kivlin was not going to work. The stewardasked Gibson if the latter wanted labor trouble.Gibson then toldKivlin that he had no need for welders at that time because he hadhired the required number.Gibson also told Kivlin that if he ob-tained a referral slip from Respondent Local 80 he would later con-sider him for employment.We find, in agreement with the Trial Examiner, that RespondentLocal 80, by refusing the Kivlins the use of its exclusive hiring hall,thus effectively barring them from employment within its jurisdic-tional area because of the claimed abusive conduct of James Kivlintoward an unnamed member of the executive board, caused Respond- 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDent Lummus to deny them employment in violation of Section 8 (a) (3),thereby violating Section 8(b) (2) and (1) (A) of the Act.We disagree, however, with the Trial Examiner's finding that Re-spondent Lummus should not also be held liable with Respondent Lo-cal 80 for the discriminatory refusal to refer the Kivlins.Respond-ent Lummus admittedly is one of the employers who, during therelevant period, used Respondent Local 80 as an exclusive source ofemployees in accord with the terms of Local 80's hiring hall agreement.By reason of Lummus' adoption of the terms of this agreement, Lo-cal 80 became, and acted as, the agent for Lummus in selecting mento be hired.Respondent Local 80's discriminatory acts, the refusalsto refer the Kivlins, which unlawfully encouraged membership ingood standing in Local 80, are properly chargeable to Lummus, theprincipal.Thus, it is not material that Lummus may not have hadspecific knowledge of these acts.'Accordingly, Respondent Lummus, as a party to the exclusive hiringhall arrangement, was likewise liable with Respondent Local 80 for thediscriminatory denial to the Kivlins of the use of the hiring hall fromon or about March 15, 1961, which resulted in the loss of employmentopportunities by the Kivlins.On the basis of the foregoing, we findthat Respondent Lummus has violated Section 8(a) (3) and (1) of theAct.Further, we find that the facts herein clearly show that Respond-ent Lummus was placed on notice on May 22, 1961, that there wassomething amiss with the operation of the exclusive hiring hall insofaras it concerned James Kivlin.' On that day, James Kivlin advised C.sMorrison-Knudsen Co.,Inc., et al, d/b/a Robinson Bay Lock Constructorsv.N L R B ,275 F 2d 914 (CA. 2),enfg. as modified 123 NLRB 12, cert. denied 366 U.S. 909;N L.R B v George D. Auchter Company, et al,209 F. 2d 273(CA. 5), enfg. 120 NLRB881 ;N L R.B. v.F.H. McGraw and Company,206 F 2d 635(CA. 6), enfg. as modified99 NLRB 695; andN.L.R B.v.Cement Masons Local555, etc.(Anderson Westphal Co ),225 F. 2d 168 (C.A. 9), enfg. 102 NLRB 1408.4Thus, we cannot agree with our dissenting colleague,Chairman McCulloch,that Re-spondent Lummus was unaware of the unlawful actions taken by RespondentLocal80AlthoughRespondent Lummus might not have been fully informed as to the reasonforJames Kivlin being denied the use of the hiring hall, it is apparentthat the May22dconversation served to give Respondent Lummus reasonable grounds to believe that suchdenial was based on an unlawful reason.Moreover, the Chairman's basic position is atvariance with existing precedent.For example,in theMorrison-Knudsencase,275 F. 2d914 (C.A.2), the court stated". . .regardless of the extent of their knowledge we agreewith the Board that an employer may not avoid liability for violationsof the Act by thehiring hall when he has turned over to it the task of supplying the men to be employedThe Localacted as agent for the petitioners in selecting the men to be hired Its dis-criminatory acts . . . are properly chargeable to the agent's principal as discriminatoryacts by it"As legal precedent for this proposition,the court citedtheAuchter(209 F.2d 273(CA. 5) ), andMcGrawcases(206 F. 2d 635 (C.A. 6) ),referred tosupra,foot-note 3While it is true thatin the cited cases, unlike the instant case, the employer andthe union were parties to agreements containing unlawful provisions,the court in theMorrison-Knudsencase apparently did not considerthis to bea significantfactorIn fact,the courtlimited its findings to two instances of discriminationin the operation of thehiring halland deemed it unnecessary to pass upon the Board's contentionthat the agree-ment itself was unlawful. In effect,the court was stating that any employer,such asRespondentLummus, which obligates itself to operate through an exclusive hiring hall isliable forthe union's violationsof the Actin operating the hall, irrespective of the em-ployer's knowledge of the discriminatory operation. LUMMUS COMPANY521J.Gibson, manager of Respondent Lummus' employment office, thathe was unable to obtain a referral from Respondent Local 80.How-ever, no further action was taken by Respondent Lummus to ascertainthe reason why Kivlin was unable to procure a referral.RespondentLummus, having delegated hiring authority to Respondent Local 80under the exclusive hiring arrangement, had an affirmative obligationunder these circumstances to ascertain the reason.5Accordingly, wefind that Respondent Lummus' failure to do so was an act of ac-quiescence and, in effect, a ratification of Respondent Local 80'sdiscriminatory denial of the use of the exclusive hiring hall to theKivlins.THE REMEDYIn order to remedy the unfair labor practices found, we shall orderthe Respondents to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of the Act.Having found that Respondent Local 80 discriminatorily deniedthe use of the hiring hall to James Kivlin and John Kivlin from onor about March 15, 1961, which resulted in the loss of employmentopportunities to the Kivlins, we shall order that Respondent Local80 be required to place the names of James Kivlin and John Kivlinon its out-of-work lists from which it makes referrals of applicantsto employment with Respondent Lummus and other contracting firmsfor which it is the sole and exclusive source of referrals to employmentwithin the territorial jurisdiction of Respondent Local 80.We shallfurther order that Respondent Local 80 be required to notify Respond-ent Lummus and the aforesaid contracting firms that it has no objec-tion to the employment of James Kivlin and John Kivlin with thesame rights and privileges enjoyed by other employees.Having further found that Respondent Lummus, as a party tothe exclusive hiring hall arrangement, was liable with RespondentLocal 80 for the latter's discriminatory denial to the Kivlins of theuse of the hiring hall from on or about March 15, 1961, which re-sulted in the loss of employment opportunities by the Kivlins, weshall order Respondent Lummus to afford James Kivlin and JohnKivlin full opportunity to employment at jobsites within the terri-torial jurisdiction of Respondent Local 80 with the same rights andprivileges Respondent Lummus grants to all its employees.Additionally, we shall order Respondent Local 80 and RespondentLummus jointly and severally to make the Kivlins whole for any lossof pay they may have suffered as a result of the discrimination againstthem relating to loss of employment opportunities with RespondentLummus.Respondent Local 80 will also be ordered to make the5N.L R.B. v.International Union of Operating Engineers,Local 12, AFL(AssociatedGeneral Contractors),237 F. 2d 670 (C.A. 9), enfg. asmodified 113 NLRB 655. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDKivlins whole for any additional loss of pay they may have sufferedby reason of any loss of job opportunities with any of the aforesaidcontractors caused by Local 80's discrimination against the Kivlins.The loss of backpay will be computed on a quarterly basis in themanner established by the Board inF.W. Woolworth Company,90NLRB 289. The backpay obligations shall include the payment ofinterest at the rate of 6 percent per annum to be computed in themanner set forth inIsis Plumbing d Heating Co.,138 NLRB 716 6We shall also order that Respondent Local 80 and Respondent Lum-mus shall furnish the Regional Director for the Fourth Region withsigned copies of their attached notices, marked "Appendix A" and"Appendix B," respectively, for posting, and each Respondent shallpost its own notice and the notice of the other.Respondent Local80 shall also furnish the Regional Director for the Fourth Regionwith signed copies of its notice for posting by the aforesaid con-tracting firms, the latter being willing.ORDERA. Respondent Local 80, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO, its officers, agents, representatives,successors, and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause the Respondent Lummus, orany other contracting firm in the Respondent Local 80's territorialjurisdiction for which it is the sole and exclusive source of referralsto employment, to refuse employment to James Kivlin and John Kivlinin violation of Section 8(a) (3) of the Act.(b) In any other manner restraining or coercing James Kivlin andJohn Kivlin in the exercise of their rights guaranteed in Section 7of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Place the names of James Kivlin and John Kivlin on its out-of-work lists for referral to employment with any of the aforesaid con-tracting firms and the Respondent Lummus and refer them therefromto employment as it becomes available on a nondiscriminatory basis.(b) Jointly and severally with Respondent Lummus make wholeJames Kivlin and John Kivlin for any loss of pay they may havesuffered by reason of the discrimination against them, as provided inthe section herein entitled, "The Remedy."9 For the reasons stated in the dissenting opinion in theIsiscase,Board MembersRodgers and Leedom are convinced that the award of interest in this case exceeds theBoard's remedial authority.However, for the purposes of this decision, Members Rodgersand Leedom are acceding to the majority Board policy in the Isis case LUMMUS COMPANY523(c)Make whole James Kivlin and John Kivlin for any additionalloss' of pay they may have suffered by reason of the discriminationagainst them, as provided in the section herein entitled, "The Remedy."(d)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order.(e)Notify in writing the Respondent Lummus, the aforesaid con-tracting firms, James Kivlin, and John Kivlin that the RespondentLocal 80 has no objection to the hiring of James Kivlin and JohnKivlin by Respondent Lummus or any of the other contracting firms.(f)Post at its business offices and meeting halls, in Wilmington,Delaware, copies of the attached notice marked "Appendix A."Copies of said notice, to be furnished by the Regional Director forthe Fourth Region, shall, after being duly signed by a responsibleofficial of the Respondent Local 80, be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to its membersare customarily posted.Reasonable steps shall be taken by Respond-ent Local 80 to insure that said notices are not altered, defaced, orcovered by any other material.(g)Post at the same places and under the same conditions as setforth in paragraph (f) above, and as soon as they are forwarded bythe Regional Director for the Fourth Region, copies of the Respond-ent Lummus' notice herein marked "Appendix B."(h)Mail to the Regional Director for the Fourth Region signedcopies of "Appendix A" for posting by the aforesaid contractingfirms, the latter being willing.Copies of said notice, to be furnishedby the Regional Director, shall, after being duly signed by the Re-spondent Local 80's representative, be forthwith returned to theRegional Director for such posting.(i)Notify the Regional Director for the Fourth Region, in writing,within 10 days from the date of this Order, what steps have been takento comply herewith.B. Respondent Lummus Company, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Encouraging membership in Local 80, United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada, AFL-CIO, by refusing to7In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDemploy James Kivlin and John Kivlin in violation of Section 8(a) (3)of the Act.(b)Discriminating against James Kivlin and John Kivlin bydiscriminatorily refusing to hire them because of Respondent Local80's discriminatory refusal to place their names on its out-of-work listsfrom which it makes referral of applicants to employment with Re-spondent Lummus and other contracting firms in its territorial juris-diction for which it is the sole and exclusive source of referrals toemployment.(c) In any other manner interfering with, restraining, or coercingJames Kivlin and John Kivlin in the exercise of their rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Jointly and severally with Respondent Local 80, make wholeJames Kivlin and John Kivlin for any loss of pay they may havesuffered by reason of the discrimination against them, as Drovided inthe section herein entitled, "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at its jobsite in Claymont, Delaware, copies of the at-tached notice marked "Appendix B." 8 Copies of said notice, to befurnished by the Regional Director for the Fourth Region, shall,after being duly signed by Respondent Lummus' representative, beposted by Respondent Lummus immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to its employeesare customarily posted.Reasonable steps shall be taken by Respond-ent Lummus to insure that said notices are not altered, defaced, orcovered by any other material.(d)Post at the same places and under the same conditions as setforth in paragraph (c) above, and as soon as they are forwarded bythe Regional Director for the Fourth Region, copies of RespondentLocal 80's notice herein marked "Appendix A."(e)Notify the Regional Director for the Fourth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.CHAIRMAN MCCULLOCI3, concurring in part and dissenting in part:I concur in the result reached by the majority insofar as the ma-jority finds that Respondent Local 80, with respect to the Kivlins,8See footnote7, supra. LUMMUS COMPANY525violated Section 8(b) (2) and (1) (A) of the Act. I dissent, however,from the finding that Respondent Lummus likewise violated the Actin that respect.RespondentUnion has a collective-bargaining agreement withDelaware Mechanical Contractors Association which contains a pro-vision for hiring exclusively through the Union's hiring hall.Thehiring-hall clause has all the safeguards to insure its nondiscrimina-tory operation prescribed by the Board in itsMountain Pacificdeci-sion,9 that is, it provides that referral shall be on a nondiscriminatorybasis unaffected by such factors as union membership, bylaws, rules,etc., that the employer retains the right to reject any individual re-ferred, and that the Union and the Employer will publicize the hiring-hall provision by posting notice thereof. In addition to these Board-prescribed safeguards, the parties added further safeguards of theirown to insure that the hiring hall would be operated in a lawfulmanner.Thus, the contract provides for a joint hiring committeecomposed of employer and union representatives to oversee thefunctioning of the hiring hall, and to serve as a court of appeal forany applicant who has a grievance arising from its operation, withthe right of further appeal to an impartial umpire whenever thecommittee should reach a deadlock over "a dispute concerning arefusal to register an applicant, the proper registration or dispatch-ing of any applicant."So far as the record shows, except in the case of the Kivlins, thehiring hall was administered in the nondiscriminatory manner pre-scribed by the collective-bargaining contract.Although not a signatory to the aforesaid agreement, RespondentLummus considered itself bound to observe its hiring provisions.The fact situation upon which Respondent Lummus is being heldresponsible by the majority for the discriminatory refusal of Respond-ent Union to refer the Kivlins to jobs is thus as follows:Respondent Lummus is bound by a lawful arrangement, as theGeneral Counsel concedes, to do all its hiring through the Union'shiring hall ; the Union has the right under the terms of its contractto require Lummus to do no hiring except through the hiring hall; 10Lummus was unaware of the Respondent Union's discriminatory re-fusal to consider the Kivlins for referral; in fact at the time of theoriginal refusal Lummus was not even making use of the hiring hall;9Mountain Pacific Chapter of theAssociatedGeneral Contractors,Inc.,119 NLRB 883.This decision was overruled by the Supreme-Court inLocal357,International Brotherhoodof Teamsters,etc (Los Angeles Seattle Motor Empress)v.N L.R.B ,365 U S. 667, on theground that the Board could not make these standards conditions precedent to the validityof a hiring-hall clause10Local 357, International Brotherhood of Teamsters,etc.vN.L R B , supra; Mill-acrlghts and Machinery Erectors Local Union No. 2471(OtisElevator Company),135NLRB79; Laborers and Hod Carriers Union, Local 652 (Jimmie I Dams),135 NLRB 43 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames Kivlin never told Lummus why he had been denied referral bythe Union and John Kivlin never even applied to Lummus for a job;neither of the Kivlins sought to make use of the hiring hall's appealsprocedure. It is difficult to perceive under these circumstances whatLummus did that was wrong so as to hold it responsible for the Union'sunlawful conduct.The majority finds, as a basis for holding Lummus responsible forthe Union's conduct, that by adopting the terms of the hiring agree-ment, Lummus constituted the Union its agent in selecting men to behired and therefore Lummus is responsible for the unlawful conductof the Union. In support of this proposition, the majority cites fourcases."However, in three ofthese-Morrison-Knudsen, George D.Auchter,andF. H. McGraw-theemployer and union were partiesto illegal hiring hall or closed shop arrangements. In theCementMasonscase only the union was a party respondent. In the presentcase, by contrast, the hiring arrangement with the representative ofthe employees waslawful,and Lummus' conduct throughout wasstrictly in accordance with the arrangement.I think that this case presents a situation which calls for other thana mechanical application of the doctrine ofrespondent superior.With-out laboring the point, I hesitate to attribute to an employer statutoryculpability, which is predicated on a finding of discrimination, in asituation where the employer's action is dictated by a lawful hiringagreement and the employer is not apprised of and, so far as therecord shows, is unaware of unlawful action taken by the other partyto the agreement.Absent a showing of authorization or ratificationexpress or implied of theultra wiresaction of the Union, I think theprerequisites for a finding of unlawful discrimination have not beenestablished.Nor can I join in the view, ably expressed in the dissenting opinion,that this case should be dismissed in its entirety because the Kivlinsfailed to exhaust the internal appeals procedures set forth in thecollective-bargaining agreement between Local 80 and the Associationto which Respondent Lummus, though not a party, considered itselfbound.12Preliminarily, it appears that the Kivlins were not membersof Local 80, the contracting party, but rather were members of a sisterlocal, and, as already noted, Lummus likewise was not directly a partyto the agreement.Moreover, in addition to these considerations, theappeals procedure, at least in its application to the instant case, lackedthe standard of impartiality upon which, in my view, the Boardshould insist, as a precondition to refraining from exercising its ownundoubted jurisdiction.Thus, it appears that the preliminary stepin the appeals procedure provides for resort to a joint hiring coi`n-n See cases cited in footnote 3 of majority decision.12,CfInternational Harvester Company(Indiana Works),138 NLRB 923 LUMMUS COMPANY527mittee composed of an equal number of employer representatives andof Local 80 representatives.Only in the event of a deadlock in thejoint hiring committee can resort be had to an impartial umpire. Insituations like that presented in the instant case, the common interestof the employer and union representatives would appear to militateagainst the likelihood of a deadlock and to preclude access to an im-partial tribunal.Under these circumstances I think it would noteffectuate the policy of the Act for the Board to withhold its processesin favor of the otherwise desirable alternative of letting parties resolvetheir disputes within their own arbitral framework.MEMBERBROWN,dissenting :I would dismiss this complaint.The referral plan pursuant to which the complainants sought andwere refused referral was established by contractual provisionsadopted by the Respondents.These provisions also provide for ajoint hearing committee composed of an equal number of employerand union representatives to supervise and control the operation ofthe job referral arrangement. In addition, machinery is providedfor the resolution of any dispute or grievance arising out of andrelating to the administration of the referral plan.Thus, employeeslike the complainants with a grievance arising from a refusal to dis-patch are given the right under the contract to appeal to the jointhiring committee for relief and, in the event of a deadlock amongthe committee members, they may take their case before an impartialumpire; decisions of either the joint hiring committee or umpireare made final and binding on all parties. This grievance procedureand the related rights of appeal are publicized on the bulletin boardin the hiring hall where the complainants sought referral.As is manifest from the foregoing, a contractual grievance ma-chinery exists for handling the precise grievance which the com-plainants had when they were refused referral.Despite the factthat the complainants were long-standing union members with knowl-edge of the grievance procedures, they made no attempt to availthemselves of this procedure, but instead filed the charges uponwhich the present complaint is based.The record does not discloseany justification for the failure to invoke the available contractremedy and I am unwilling to assume that complainants' resort tothe contractual grievance machinery would have been a futile act.In view of the national policy in this field, which the Board itselfhas recognized,13 I would not entertain this proceeding. I believethat the statutory policy of promoting industrial peace and stabilitythrough the collective-bargaining process can best be effectuated bythe utilization of grievance machinery such as is contained in the11 SeeInternational Harvester Company(Indiana Works),supra. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontractual arrangement applicable here."To require applicantsto pursue these equitable and efficient procedures is neither unwar-ranted nor burdensome. Consequently, while I might agree with mycolleagues that this record shows the complainants to have a meri-torious grievance, I would take no action herein which would sanc-tion bypassing the very machinery devised for adjusting the grievancein the day-to-day operations of the referral system.15 If, followingresort to such a grievance procedure, it appeared that the proceedingwas tainted by fraud, collusion, or other irregularities, I would then,of course, proceed to remedy any violations of the Act.1e14 SeeGeneral Drivers,Warehousemen&Helpers Local Union No.89,et al.v.Riss &Company, Inc,372 U S. 517,where the Supreme Court again hasstated that the policyof the Act "can be effectuated only if the means chosenby the parties for the settlementof their differences under a collective-bargaining agreement is given full play "15 "There seems to be no difference in principlebetweenSpielberg,where the offices ofthe NLRB wereinvoked after an arbitral award had been rendered,and the situation inwhich arbitration is available but is bypassed in favor of proceedingsbefore the NLRBThe consideration of `voluntary settlement'isasmuch defeatedby ignoring the con-tractualforum as by attempting to relitigate its award"Dunau, "Contractual ProhibitionofUnfair Labor Practices:JurisdictionalProblems," 57 Col. L Rev.52, 59-60 (1957).16 SeePi ecision Fittings,Inc ,141 NLRB 1034APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL 80, UNITED ASSOCIATION OF JOUR-NEYMEN AND APPRENTICES OF THE PLUMBING AND PIPE FITTINGINDUSTRY OF THE UNITED STATES AND CANADA, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that:WE WILL NOT cause or attempt to cause the Lummus Company,or any other contracting firm in our territorial jurisdiction forwhom we are the sole and exclusive source of referrals to employ-ment, to refuse employment to James Kivlin or John Kivlin inviolation of Section 8(a) (3) of the Act, except to the extent thatsuch rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment asauthorized by Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL NOT in any other manner restrain or coerce employeesin the exercise of rights guaranteed them in Section 7 of the Act,except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment as authorized by Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL, jointly and severally, with the Lummus Companymake James Kivlin and John Kivlin whole for any loss of pay LUMMUS COMPANY529they may have suffered as a result of the discrimination againstthem relating to loss of employment opportunities with theLummus Company.WE WILL make James Kivlin and John Kivlin whole for anyadditional loss of pay they may have suffered as a result of thediscrimination against them relating to employment opportunitieswith any of the aforesaid contracting firms.WE WILL notify, in writing, the Lummus Company and theaforesaid contracting firms that we have no objection to the hir-ing or employment of James Kivlin and John Kivlin.WE WILL notify, in writing, James Kivlin and John Kivlin, thatwe have no objection to their hiring by the Lummus Company orany of the aforesaid contracting firms.LOCAL 80, UNITED ASSOCIATION OF JOURNEY-MEN AND APPRENTICES OF THE PLUMBINGAND PIPE FITTING INDUSTRY OF THE UNITEDSTATES AND CANADA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 1700 Bankers Securities Building, Walnut and Juniper Streets,Philadelphia,Pennsylvania, 19107,TelephoneNo.Pennypacker5-2612, if they have any question concerning this notice or compliancewith its provisions.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effect the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT encourage membership in Local 80, United As-sociation of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada, AFL-CIO, by refusing to employ James Kivlin and John Kivlin inviolation of Section 8 (a) (3) of the Act, except to the extent thatsuch rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorizedby Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discriminate against James Kivlin and JohnKivlin for employment by refusing to hire them because of thediscriminatory refusal of Local 80, United Association of Journey-men and Apprentices of the Plumbing and Pipe Fitting Industryof the United States and Canada, AFL-CIO, to place their nameson its out-of-work lists from which it makes referral of applicantsto employment with the Lummus Company and other contractingfirms in its territorial jurisdiction for which it is the sole andexclusive source of referrals to employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of rights guaranteed in Section 7of the Act. except to the extent such rights may be affected by anagreement requiring membership in a labor organization as a con-dition of employment as authorized by Section 8 (a) (3) of the Act,as modified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL, jointly and severally, with the above-named Union,make whole James Kivlin and John Kivlin for any loss of paythey may have suffered as a result of the discrimination againstthem.LuMMUSCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 1700 Bankers Securities Building, Walnut and Juniper Streets,Philadelphia, Pennsylvania, 19107, Telephone No. Pennypacker 5-2612, if they have any question concerning this notice or compliancewith its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUponchargesfiled byJames J. Kivlin, on June 1, 1961,againstLummus Company,herein called Lummus,and Local80, United Association of Journeymenand Appren-ticesof thePlumbers and Pipe FittingIndustry of the UnitedStates andCanada,AFL-CIO,herein called Local 80 or the Union,the General Counsel of the NationalLabor RelationsBoard acting through its Regional Director of theFourthRegion,on October27, 1961, issued a consolidated complaint against Lummus and Local 80.The complaintalleged that Lummus andLocal80, had engaged in and were engagingin unfair labor practices,violative of Section 8(a)(3) and (1) of the NationalLaborRelationsAct, by Lummus,and Section8(b)(1)(A)and 8(b)(2) of theAct (61Stat. 136, herein called theAct) by Local80.In essence the complaintallegedthat Lummusand Local 80 at all times material herein were parties to anagreementwhichrequiredLummus to hiresuch plumbers and pipefitters as ".. .theyneeded exclusively through RespondentUnionand only upon referral,clear-ance and approval by RespondentUnion"; i thatsince on or aboutMarch 14, 1961.1Quotes from complaint. LUMMUS COMPANY531"RespondentUnion, through its agent Kennedy, has failed and refused to allowKivlin andhis brother John Kivlin, to register for referral at Respondent Union'shiring hall inWilmington, Delaware, for employment with various employers,including..." the Respondent Lummus; and that since ". . March 14, 1961,RespondentEmployer has failed to hire Kivlin and his brother, John Kivlin, forthe reasonsset forth . . ." above, and ". . . because of the exclusive hiring arrange-ment.. ." between theparties.In due course Lummus and Local 80 filed theiranswersto the complaint, in which each denied that they had engaged in the allegedunfair labor practices?Pursuant to notice, a hearing at which all parties were represented, was held beforethe Trial Examiner James A. Shaw on January 8, 1962, in Wilmington, Delaware,all parties were afforded an opportunity to argue orally and to file briefs.Counselfor the General Counsel, Lummus, and Local 80, waived oral argument at theconclusionof the hearing herein, and filed briefs on or about February 12, 1962.Thereafter, on or about March 30, 1962, I received a letter from counsel forthe Respondent Lummus regarding certain recent decisions of the Board, which Iconsidered applicable to the issues herein.On or about April 4, 1962, I receiveda letter from the General Counsel regarding the case cited in the letter from counselfor Lummus.Thereafter, a "reply" to the General Counsel's letter of April 3,1962, was received by me on or about April 6, 1962All parties are advised that Ihave considered the contents of the letters referred to in the light of the recordconsidered as a whole including the briefs of the parties, which as indicated abovewere received by me in due course, and within the time allotted counsel for theparties at the hearing herein.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENT LUMMUSThe complaint alleges, and the parties stipulated at the hearing herein, that;Respondent Employer is, and has been at all times material herein, a corporationduly organized under, and existing by virtue of the laws of the State of Delawareand maintains its principal office and place of business in New York City, New York.At all times material herein Respondent Employer has been engaged in industrialengineering and construction in various States other than New York and includingNew Jersey.During the past year Respondent Employer performed constructionand engineering services in States other than New York amounting in value to morethan $100,000 annually and the "Respondent Employer is and at all times materialherein has been engaged in commerce in the meeting of Section 2, subsection 6, and7 of the Act."From all of the foregoing the Trial Examiner finds that Lummus Company, theEmployer herein, is engaged in commerce within the meaning of the Act.H. THERESPONDENT LABOR ORGANIZATION INVOLVEDLocal 80, United Association of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESSuccinctly stated the principalissuesherein are; (1) whether or not a lawful"hiring hall agreement" between Local 80 and Lummus was discriminatorily appliedto the Charging Party, James J. Kivlin, and his brother John J. Kivlin; and (2) theissue as tothe credibility of the witnesses who testified at the hearing herein.Tome at least, the latter is by far the most worrisome, and quite frankly has perturbedme noend.That this is so will be obvious to all concerned as the resume of whattranspired at times material herein unfolds below.Let us first look at the agreement between the parties.The record clearly showsthat atall timesmaterial herein the parties, that is Local 80 and Lummus, "sinceon or about June 15, 1959, have been parties to and maintained in force and effecta collective bargaining agreement relating to hire, tenure, terms and conditions ofemployment of plumbers and pipefitters. 5. Said agreement referred to above inparagraph 7, containsinteralia,the following provisions":a Seeinfra,in re specific averments of the Respondents In avoidance of certain specificallegations in the combined complaint.712-548-64-vol. 142-35 532DECISIONSOF NATIONAL LABOR RELATIONS BOARDARTICLE VISEC. S.EXCLUSIVE HIRING.Contractors shall hirequalifiedjourneymanplumbers andpipefitters by calling theunion.Whenever an employer requiresa journeyman plumber or pipefitter on any job, he shall notifythe local unionoffice, either in writing or by telephone, stating the location, starting time,approximate duration of the job, the type of work to be performed, and thenumber of workmen required.SEC. 7. (B) REFERRAL OF MEN. Upon the request of a contractor forJourneymen Plumbers or Pipe Fitters, the union shall immediately refer quali-fied and competent registrants to that contractor in sufficient number requiredby the contractor in the manner and under the conditions specified in thisagreementfrom the appropriate "out of work" list in the following order ofreferral:(1)All journeymen shall be referred from Group 1 in successive orderas their names appear on the "out of work" list and, when Group 1 hasbeen exhausted.(2)Then, all journeymen from Group 2 in successive order as theirnames appear on the "out of work" list.When journeymen plumbers and pipe fitters who are listed in Group 2 haveattained seniority, their names shall be automatically transferred and listed inGroup 1. This referral procedure shall be followed except that (1) requestsby contractors for key men to act as supervisors, general foremen or foremenshall be honored without regard to the requested man's place on the "out ofwork" list, (2) requests by contractors for particular plumbers or pipe fitterspreviously employed by the contractor and who have been laid off or terminatedby the contractor within one hundred and fifty (150) days previous to therequest shall be honored without regard to the requested man's place on the"out of work" list, and (3) bona fide requests by contractors for plumbers orpipe fitters with special skills and abilities will be honored.The dispatcher shalldispatchpersons possessingsuch skills and abilities in the order in which theirnames appear on the "out of work" list. Such a decision of the dispatchingagent inreferring registrants is appealable to the Joint Hiring Committee asherein provided.At thehearingherein theparties entered into the following stipulation regardingthe agreement between Local80 andLummus:Mr. REISMAN: Next, Mr. TrialExaminer, I would like to firstoffer asGeneralCounsel's Exhibit No. 2 anagreement,1959 Agreement between the DelawareMechanical Contractors Association and the Plumbing and Heating ContractorsAssociation of Delaware, Inc., and Local Union 80, the Respondent herein.And I would like to offerthis in evidence as the agreement referred to andquoted from in paragraph 5 of the Complaint, with the further stipulationthat the company will stipulate that it was bound bythe hiring provisions inGeneral Counsel's Exhibit 2, to wit, Articles IV, Sections 4 through 9, and thecompany was bound by virtue of a nationalagreementwith theInternational withwhich Local 80 is affiliated.However, the company was not a member of the Delaware Mechanical Con-tractors Association at any time and didn't sign this particularcontract, althoughthey indicated they were bound by it by virtue of anotheragreement.TRIAL EXAMINER: As I understand it, that isa stipulationbetween Counsel forthe Respondent Company in Case No. 4-CA-2361 and Counsel for the GeneralCounsel.Mr. MERMIN: That is correct. I don't think I am saying anything contrary towhat Mr. Reisman said when I say the company considered itself bound duringthis relevant period by virtue of the provisions of an agreement with the Inter-nationalUnion.That is, with respect to thehiringprovisions of this localcontract.TRIAL EXAMINER: I would take it that this stipulation is strictly between theRespondent Company and the General Counsel?Mr. REISMAN: The Union has admittedthis in effectalready.TRIAL EXAMINER: All right.Do youjoin the stipulation?Mr. WALSH:I so join.TRIAL EXAMINER: Very well.So stipulated.The record will show allpartieshave stipulated. LUMMUS COMPANY533JamesJ.Kivlin, the Charging Party, is a "steam fitter-welder," by trade and hasbeenfor 20 or more years.He is a member of Local 420, Philadelphia, Pennsylvania,of the Plumbers Union, and has been since 1946.On or about February 22, 1961,he was referred to Local 80 by one of the business agents of Local 420, who toldhim that Charles Kennedy, the business agent for Local 80 had asked for welders.Kivlin went down to Wilmington, Delaware, and went to Local 80's offices and sawKennedy that same dayFrom what I am able to glean from the record, he told Ken-nedy that he had been sent down to Local 80 by one of the business agents for Local420.He then handed him a "paper" of some kind and showed him his membershipcard.Kennedy gave him a referral slip and told him to report to the Bechtel Corpo-ration job in Newcastle, Delaware, the next morningKennedy's secretary, MarleneL. Tambourelli, was present at the timeKivlin went out to the Bechtel jobsite the next morning, February 23, 1961, andreported to the union steward on the job who took him over to ` a little shanty"where they give the welding tests.The record clearly shows that all applicants foremployment as welders for the Bechtel Corporation are required to take a test.Theimportance of this procedure will be apparent below.Upon their arrival at the place where the tests are given the union steward turnedKivlin over to one Domminick Baffone, who was in charge of the testing. Baffonewas a member of Local 80 The importance of this observation will likewise beapparent below.Though Kivlin's testimony of what transpired during the tests, consumes manypages of the record herein, I am convinced that in the final analysis its importance,insofar asthe issues herein are concerned, is that he failed the test. Suffice it to say atthis point, that Kivlm's demeanor while he was testifying indicated to me that hewas very bitter over the whole affair and felt that Baffone had not given him a fairtest.The real importance of the incident insofar as the issues herein are concernedwill likewise be apparent below.After he was advised by Baffone that he had failed the test, Kivlm went toBechtel's office to lodge a complaint about his treatment by Baffone.He testifiedthat he ". . . couldn't get anybody to identify himself who had anything to do withthe supervision of the man over in the shanty," meaning Baffone who gave him thewelding test3 Insofar as I am concerned Kivlin made no furthereffort to availhimself of the grievance procedures set forth in the agreement of the parties.Thatthe incidentwas nota "closed" issue, so to speak, is amply demonstrated below.Even though he failed the test, Bechtel paid Kivlin for 21/2 hours work.After hewas paidoff he went back to Local 80 and talked to Kennedy. His account of whattranspired at this time is best told in the following excerpt fromhis testimony oncross-examination:A.Well, Kennedy was there, his secretary was there, there werea couple offellows he was talking to in the office.And like a Union Hall they come and goThere were a couple of fellows out in the day room, which I spoke to, which Imentioned before about getting the directions fromLet me see.No, that is another time.There were two guys in his office.Kennedy was putting one to work. Ithink one was an apprentice boyQ.Was his secretary present?A. I don't know. His secretary was there too, yes.Q.What time of day was this9A. I guess that was about 2 o'clock or-well, no-it was anywhere between1o'clock and 2:30. Between that time.Q. How long did this conversation take place between you and Mr. Kennedyin the presence of atleasthis secretaryand someotherpersons?A. That was the longest conversation I had with him.Q. And was this part of the heated discussion that you had?A.Well, I was telling him what happened down there.He wanted to knowwhat happened down at the Bechtel job.And I told him.And he said thathe couldn't understand, because the foreman was a nice guy.And I told him justwhat happened.And he said that he would talk to Baffone or somethingsimilarto thatAnd I told him that the man told me he didn't like the way I walkedon the job.Q On this occasion was your brother with you'A No, John wasn't with me.Q So, the conversation then took place in the presence of Mr Kennedy, hissecretary, and some other men that you don't know?8 Quotes from the testimony of James S Kivln 534DECISIONSOF NATIONALLABOR RELATIONS BOARDA. The door was wideopen.And the othermen-one man was sitting inthe officelisteningto part of it. In the middle he got up and walkedout someplace.And there were a couple of men out in the hall, I think, something likethat.They camein lateras we were talking.We had a conversation, a goodhalf hour, or thirty-fiveminutes, something like that.Q. Now, after this conversation, this long conversation, you left the Hallat that point?Or did you remain in the Hall?A. No. Kennedy told me that he would see what wasgoingon and stopdownagainand keep in touch or he would call theBusinessAgent, he needswelders.And I left and went home.Kennedy's account of the incidentis at somevariance with that of Kivlin, partic-ularly about a threat against him personally by Kivlin during their conversation.According to Kennedy his secretary, Marlene Tambourelli, was present at the timethe conversation took place.Due to the importance that I place on the testimonyof Kennedy and Mrs. Tambourelli regarding his ultimate disposition of the issueherein asto credibility I feel that the following excerpts from their testimony re-gardingthe February 23, 1961, incident should be inserted herein below at thisstage of his report.Let us first consider Kennedy's testimony:Q. (By Mr. WALSH.)What conversation, if any, did you have with Mr.Kivlin'A. He came to my office and told me that he felt he hadn't been given afair test and what could I do about it. I said "I can'tdo anything about it"because I don't have anything to do with the employer. "All I can do is refera man to an employer." If he qualifies for what he is sent for, or if they rejecthim, I can't do anything about it.So then he threatened me and told me to come on out in the street, that hehad licked better guys than me. And I asked him to get out of the office.Q. Did you threaten Mr. Kivlin at any time?A. No, sir.TRIAL EXAMINER: Now, this is in February?The WITNESS: That is right.TRIAL EXAMINER: After the incident at the Bechtel job?The WITNESS: Absolutely.TRIAL EXAMINER: All right.Mrs. Tambourelli's account of the incident was as follows:Q. Do you recall any unusual incident on February 22 or 23 of 1961?A. I don't know if it was the 22nd or the 23rd, but there was an argumentinMr. Kennedy's office.Q. All right.Between whom was this argument, if you know?A. I believe Mr. James Kivhn and Mr. Kennedy.Q. Is that the gentleman to the right of Counsel on the opposite side ofthe table?A. Yes, sir.Q. Did you have the ability to hear the nature of the argument?A. I was in the adjoining office. I usually don't make it my business to listento arguments.But I did hear Mr. Kivlin threaten Mr. Kennedy at this time.Q. How did he threaten him? Do you know what he actually said?A. He called him an old man. And I believe he had said that he had some-thing to do with that test that he had down there.She reiterated her testimony about the above incident a short while later on directexamination, however in the course of the latter sheadded the following,which Iconsider likewise pertinent to his overall appraisal of the "pestiferous" credibilityissue he is faced with herein:A.Mr. Kivlin was shouting, if I remember right, about Mr. Kennedy-something about this job it wasn't right, or he had failed the test.And I thinkMr. Kennedy got a little excited, and he said "leave my office," something ofthat sort.And that was about all."[Emphasis supplied.]From the foregoing it is obvious that we have a serious credibility issue of whattranspired in Kennedy's office on February 23, 1961, upon Kivlin's return fromthe Bechtel jobsite.For reasons which will be thoroughly discussed and disposed,of below in that section of this report concerned with another incident on March 14,1961, 1 am inclined to and do credit Kivlin's account of what transpired and was LUMMUS COMPANY535said in Kennedy's office on the afternoon of February 23, 1961. In passing howeverI feel compelled to make the observation that I am convinced that the discussionwas a "heated"one, so to speak, and that the atmosphere was not as tranquil asKivlin's testimony would suggest to a novitiate.As indicated above one of the most important issues herein concerns the testimonyof the General Counsel'switnesses of an incident which the complaint alleges oc-curred on or about March 14, 1961,in Kennedy's office at Local 80. I have referenceto the allegation in the complaint,that: "8.Since on or about March 14, 1961,Respondent Union, through its agent Kennedy, has failed and refused to refer, andhas failed and refused to allow Kivlin and his brother,John Kivlin,to register forreferral at Respondent Union's hiring hall in Wilmington Delaware,for employmentwith various employers,including Respondent Employer."The Respondents in theiranswers denied that such an incident occurred.In my considered opinion here liesthe crux of the case.The General Counsel in support of his contention called four witnesses, JohnKivlin,James Kivlin, Joseph N.Henderson,and John J.Quinlan.After long andcareful consideration of the entire record I am convinced that the testimony of JohnB. Kivlin, best portrays what transpired on the day in question,March 15, 1961, inKennedy's office.My observation regarding this is predicated upon my observationof John Kivlin while he testified.He impressed me as an honest and intelligentwitness whose demeanor belied any suggestion of anger towards either Kennedy orany other participants in the hearing.The record shows that the Kivlins arrived at Local 80's hall at around 7:30 a.m.on March 15, 1961. They went to the hall pursuant to instructions from Page,one of the business agents of Local 420 in Philadelphia,Pennsylvania,to which theyboth belonged.They had been members of this local for many years,James since1946, and John for about 5 years, at times material herein.When they arrived atthe hall,they found several other members of their local present including,Joseph N.Henderson and John Joseph Quinhn,4who were also seeking employment throughLocal 80.As indicated above what transpired when they entered Kennedy's officeis best told in the language of John Kivlin.Q. Canyou tell us as best you can recall what was said in this office andby whom?A. Yes.We went in the office.My brother walked up to Business AgentKennedy and introduced himself.He said "We were sent down here for a jobby our Agent Page." So,immediately Mr. Kennedy started to shake his head.He said, "I remember you from before.You had a fight with one of myexecutive board members."He said, "You gave him a hard time."My brother said,"I don't know anybody here but you.How could I havea fight with anybody?"So he said, "Well, you did."And he said, "You ain't working here."And at the time he turned to me and said "Who are you?"Before I could say anything,my brother said "He is my brother."He said, "You ain't working here either."At that time my brother said "Look, I have some rights."He said, "Down here you don't have any rights."At that point my brother said, "What about the list'How about the hiringlist?"He said, "I told you you weren'tworking here."And at that point the argument got to be like an argument,a little heated.So, they cursed one another back and forth.Mr. Kennedy jumped from behindhis desk and got red in the face.He motioned with his hands get out, get out.And he walked right into us pushing us out of the office, not touching us,though.My brother said "Look, Kennedy, you are an old man. Don't you touch me."And at that I opened the door.We went out of the office.Then we figured we will get to the telephone and call our office to see whatthe story was, because we figured when we went down there, we had a job,because we were told he needed welders.John Kivlin further testified that Kennedy made certain obscene remarks aboutPage, the business agent of Local 420,who had sent the Kivlins down to Local 80.As I see it they were to the effect that Kennedy was running Local 80, and it wasnone of Page's business who he referred to jobs that were in his jurisdiction.Healso testified that he personally did not talk to Kennedy while he was there because,Seeinfrafor the testimony of Henderson and Quinlan 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe ". . . didn't have a chance to open my mouth,"as they left Kennedy's office, hestopped and talked to one of the members of Local 420,John J.Quinlan who wasalso waiting to see Kennedy about a job.As indicated above James Kivlin, the Charging Party herein,was present through-out the above-described incident in Kennedy'soffice.His testimony fully corrob-orates that of his brother,John,regarding what transpired during their interviewwith Kennedy on or about March 15, 1961.As indicated above one of the principal issues herein is whether or not theKivlins met with Kennedy on March 15, 1961.I have set forth above a resume ofthe testimony of the Kivlins in this regard.We now turn to the testimony of JamesN. Henderson and John Joseph Quinlan who testified that they, too, were presenton or about March 15, 1961,at Local 80's offices when the Kivlins arrived and wentin to see Kennedy.They, too, testified that the incident occurred sometime between7:30 a.m.and 8 a.m.They further testified that they were present and overheard"loud noises" as the Kivlins left Kennedy's officeQuinlan's account of what theyobserved as the Kivlins left Kennedy'soffice on the date in question is best told inthe following excerpt from his testimony.Q.What did they do, to your observation9A.Well, as far as I know they went right into the office after they knockedon the door.Q. You saw them go into Kennedy's office9A. Thatis right.I at that time was making out an application.Q.Now, did you hear anything that went on in the office?A. No.Q. Did atime come when the office door opened9A. Oh, yes.Q. And did youobserve or hear anything at that time?A. Yes.I heard Jimmy say,"Don't come near me old man or I will thumpyou.,,TRIAL EXAMINER:Did what9The WITNESS:I heard Jimmy Kivlin say "Don't come near me, old man, orIwill thump you."TRIAL EXAMINER: Thump you?The WITNESS: Thatis right.TRIAL EXAMINER'I haven't heard that word for a long time.Q. (By Mr. REISMAN.)What did the Kivlins do after that?A.Well, Jimmy went outside. Johnny stayed in there a few more minutes.Q.What,if anything,did John say right after he got out of the office?A.Well, he did come over and he kneeled on the floor and he started talkingtome.He said,"Gee, I didn't get a chance to open my mouth." And hisbrother Jimmy opened the door and said, "John,what are you talking to that-there is a lady present,I can'tput the rest of it in there-"that guy,"meaning me.Q. It is a swear word9A. YesMr. REISMAN: No furtherquestions.Though Kennedy specifically denied that he met with the Kivlins in his office onor about March 15, 1961, nevertheless there is considerable testimony in- the recordthat belies his contention in this regard.For example Kennedy himself testified asfollows regarding James Kivlin when interrogated by counsel for the RespondentLummus.Q. (By Mr. MERMIN) A question was asked of you with respect to theLummus job and Mr. Kivlin's relationship to a Lummus job. I am not surethat I understood either the question or your answerTRIAL EXAMINER: Neither did I. I am glad you brought that up.Q. (By Mr MERMIN.) Do you recall that Mr. James Kivlin ever discussedwith you a job at the Lummus Company?A. No, he never discussed a job with me.Q. At Lummus7A. That is right.Q. As I recall it, your reply to your Counsel's question was you told him-"I told him" meaning Kivlin"to register."A. That is right.Q. Do you recall what date you were referring to when you made that reply?A. That was back inMarch,March 14th.TRIAL EXAMINER- That is what the record shows LUMMUS COMPANY537Q. (By Mr. MERMIN.) Did you see Mr. Kivlm at any time from March allthe way then through the end of May?A. I did not.Q. That is James Kivlin?A. That is right.Q. You never saw him from March through the middle of May to yourknowledge at all?A. No, sir I did not.Mr. MERMIN: That is all I have.TRIAL EXAMINER: All right.You may cross-examine [Emphasis supplied.]Kennedy further testified at the hearing herein on direct examination that " . .never knew John Kivlin in my life," and to the further effect that the first time heever even saw him was when he testified at the hearing herein.Kennedy also testified that he saw James Kivlin only once after their conversationin his office on February 23, 1961.5 Since his testimony is, in my considered opinionof considerable importance in his ultimate disposition of the obvious issue as toKennedy's credibility as a witness, the following excerpt therefrom is inserted below:Q. And how long did he remain away from the date to which you referredwhen he came back from the Bechtel job?A. I guess it was somewhere around in March when he came back.Q.Who was present on that occasion?A. Mrs. Tambourelli, and the janitor, Mr. King were present at that time.Q.What conversation, if any, took place on that date?A. He said he was in the Hall. But I don't remember the man on the 14th.TRIAL EXAMINER: I didn't get that at all.The WITNESS: I say I can't remember the man being in the hall on March14th.Q. (By Mr. WALSH.) Now, where did you see him, then, if he was not intheHall?A. I saw him standing out on the sidewalk.My office is like this, and thereis a big window right here.And the sidewalk is right here. [Indicating.]He was standing out here talking to another fellow. I don't know who it was.Significantly neither Mrs. Tambourelli nor King were queried by counsel regardingthe "window incident."Consequently the record is barren of further testimonyregarding this.However, James Kivlin testified that he did return to Local 80's hallafter the March 15, incident.He testified that one of the business agents for Local420, his home local, had told him that he had tried to "make amends" with Kennedybut had been unsuccessful, and suggested that he go down to Local 80 and talkthings over with him.Here again the story is best told in the following excerptfrom James Kivlin'scredibletestimony:The WITNESS: I was told to go down there and try to make amends withKennedy.Our Business Agent told me that he had called on the phone andtried to make amends with the Business Agent Kennedy and for me to go downthere.I didn't want to go near there. But I went down. And I was standingthere talking to a couple of fellows.And Kennedy told me that there wasno sense inme hanging around here, that I was going to get hurt. That is thesecond time he told me that.But he said there was no sense in me hangingaround, I was going to get hurt.Q. (By Mr. REISMAN.)What occasioned him talking to you?A. I don't know what the occasion was. I was standing outside the Hall.Hesaid "hello" to one of the fellows outside the Hall. I was talking to two weldersthat I knew.Q.What did he do when he was talking to these other fellows?A. He didn't talk to them.He said "hello" to them and walked by.Hesaid"hello."I looked at him.He said "Thereisnouse you hanging aroundhere, you are going to get hurt."Q. Thatwas the end of the conversation?A. Yes.Insofar as the record is concerned this was the last contact that either of theKivlins had with Kennedy. In all the circumstances I credit James Kivlin's accountof his meeting with Kennedy outside the hall, and discredit Kennedy's testimonythat he only saw James Kivlin from the "large window" in his office on or about thetime in question.6 Seesupra. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter long and careful consideration I credit the testimony of James and JohnKivlin,regarding the March 15, 1961, incident and discredit Kennedy's testimonyto the effect that no such incident occurred.As I see it the importance of theMarch 15,1961,incident is that Kennedy not only refused to let the Kivlins registerfor employment with Local 80, but ordered them out of his office.In the circum-stances it would have been futile for either James or John Kivlm to have filled outan application blank and filed it with Kennedy for future reference to employerswith whom Local 80 had contractual relations such as Bechtel and the RespondentLummus, and I so find. Consequently I reject this facet of the defenses offered bythe Respondents herein to the allegations in the complaint regarding the unfair laborpractices they are charged with.This brings us up to the case as to the Respondent Lummus. The record showsthat at all times material herein that the Respondent Lummus was engaged in theconstruction of an "Ethyleneoxide" plant for the Sun-Olin Chemical Company atClaymont, Delaware.As indicated and discussed above Lummus and Local 80were parties to an oral agreement to the effect that Lummus would hire all of itsplumbers and pipefitters through Local 80. It was the practice for Lummus tonotify Local 80 in advance regarding the number of employees it needed to carryon its operations on a certain date.For example a superintendent or foreman incharge of a certain phase of its operations would fill out an "Employment Requisi-tion"form for "manual employees"and send it to the personnel department, request-ing so many laborers,boilermakers,ironworkers,pipefitters etc., to report to workon a certain date.The personnel department would then get in touch with thevarious labor organizations with whom it had agreements and "order"the numberof employees needed for the job in question.By this method the Employer savedconsiderable time and worry over the recruitment of workers,especially in situa-tionswhere skilled craftsmen,such as welders,pipefitters,carpenters,and the likeare needed to complete the job at hand.There is nothing new or novel about thismethod of recruiting a labor force.It is and has been settled policy in the con-struction industry for decades,and a fact that is a matter of notorious and commonknowledge to all of us.As indicated above the General Counsel makes no conten-tion that the foregoing arrangement between the parties was in and of itself violativeof the Act. It was in the light of the foregoing and its application to the Kivlinsthat we are primarily concerned with herein.The events leading up to James Kivlin's trip to the Lummus jobsite on May 22,1962, are, in my considered opinion of the utmost importance,particularly histestimony concerning his brother,John Kivhn,and his procurement of a job at timesmaterial herein through Local 26, of the Plumbers Union.For this reason I feelcompelled to insert the following excerpt from his testimony herein below:The WITNESS'All right.I had went to Local 26 down in Wilmington. thePlumbers' Local to get work,because my brother when he was unable to getwork out of Local 80, he went to Local 25, the Plumbers' Workers, and theysent him to work on the Bechtel job. That is how he got there.Because theyget 30 percent of the work in the territory,and Local 80 get 70 percent ofthe work in the territory.So, I went over there figuring that I could go to work. But the fellow toldme if I had been there a week or so earlier, if I had known about it, why, he hada 30 percent callin.And he didn't have it in then.Q. (By Mr. REISMAN.)Well, in any event,the time came when you wentout to the Lummus job site on May 22;is that right?A. Yes. [Emphasis supplied.]James Kivlin's reference to his brother securing a job through Local 26, was notexplored by counsel for any of the parties at the hearing herein.Even so I am con-vinced that since James Kivlin referred to his brother's inability to get a job throughLocal 80, that he had reference to his brother,John Kivlin,one of the discriminateesnamed in the complaint herein,and he so finds. The importance of this finding willbe apparent below. Suffice it to say at this stage of the report that I make all of myfindings, not only in this case but in all cases in which I participate, upon the recordconsidered as a whole, and let the chips fall where they may.As indicated above James Kivlin went out to the Lummus jobsite at Claymont,Delaware, on Monday morning, May 22, 1961.He arrived there early in the morn-ing at around the time employees were reporting for work.From what I am ableto glean from the record he went to the timekeeper'soffice where he met "somefellows" he knew from his own local in Philadelphia,Pennsylvania, one of whom wasWilson McReynolds,who had a referral slip from Local 80.He asked him if Local 80was sending out welders to the Lummus job.McReynolds told him that it was and LUMMUS COMPANY539that there had been"a call in for"them for a "couple of weeks." 6 Kivlin then wentinto the timekeeper's office and sat down.McReynolds went up to the "Time Office"and handed his referral slip to the timekeeper,who gave him a badge.Shortly there-after the Local 80 steward came to him and asked him if he had a referral.Hetold him he did not have one. At this point the steward ordered him off the jobsite.Kivlin protested and told him in substance that it would be futile for him to go toLocal 80's office for a referral slip because Kennedy would not give him one.Thesteward then told the timekeeper not to give Kivlin an application.The timekeeperrefused to follow the demand of Local 80's steward and told him "I have got to havehim an application because it is the law."At this point he handed Kivlin an applica-tion form,which he filled out.The timekeeper then put a badge on it and laid itaside,Kivlin protested and the timekeeper told him to take the badge up to theoffice of C. J. Gibson,manager of the Respondent Lummus' employment office.Kivlin then went up to Gibson'soffice.He told Gibson his trouble and, that hecould not get a referral from Local 80, Gibson started to explain to him the positionof the Company regarding hiring employees through Local 80.At about this time thesteward for Local 80"burst into his office and did some kind of hollering and tellingthe man [meaning Gibson]he is not going to work," and added "Do you want anylabor trouble?"7Kivlin's account of what transpired thereafter,particularly aboutGibson's reply to the steward's demands and statements concerning Lummus' needfor welders is, in my considered opinion,of importance for reasons that will beapparent below in his disposition of the case as to Lummus,as well as the credibilityissue raised in this portion of Kivlin's testimony.For these reasons the followingexcerpt from James Kivlin's testimony follows:The man said, "I don't want any labor trouble," something of that order.And the man told me-he said "Fellow, I would hire you on right now-TRIAL EXAMINER:The Lummus man said that?The WITNESS:The Lummus man said that,yes.He said,"But, if I did, Iwould have a lot of labor trouble."And that was the end.So, he said,"I have got your application here If I need you, I will call you."And that was it.[Emphasis supplied.]Q. (By Mr.REISMAN.)Did he say anything about having already gottenpeople referred from Local 80 to fill their job9A. Had he already gotten?Q. Yes. That they had asked for men?A. He said he needed welders.He said he needed six welders right now.He said I could use you right now.He said, "I need six welders right now."He said "I have got one."Q.Were there any other welders present when you were there?A. No. Only the only one I saw when I went in.Q. You don't know if any others came that morning, do you?A. There wasn'tany came while I was there.There might have been somecome later.I don't know that.Q. All right.A. But anyway, that is the story.Mr. REISMAN:No further questions.Insofar as the record herein is concerned this was the only time that James Kivlinvisited the Lummus jobsite at Claymont,Delaware.As to John Kivlin,the record is barren of any testimony or evidence of any kindeither documentary or by reference in the oral testimony of any of the witnesseswho testified at the hearing herein,that he had ever at any time either called at theLummus job or sought employment with Lummus by referral through a labor organi-zation or otherwise at times material herein.As a matter of fact the evidence is tothe contrary.Insofar as thisrecordis concerned he was employed sometime betweenMarch 15,and May 22, 1961,by the Bechtel Corporation,atNewcastle,Delaware;and, was so engaged at the time James Kivlin called at the Respondent Lummus jobsiteat Claymont,Delaware, on May 22, 1961.8As indicated above Kivlin's account of his interview with Gibson is at variance withthe latter's version thereof.This of course raises another issue as to the credibilityof the witnesses regarding just what happened and was said in Gibson's office duringthe course of their conversation.In the circumstances I feel compelled to insert belowthe following excerpt from Gibson's testimony on direct examination:e Quotes from James Ilvlin's credible testimony.Quotes fromKivlin's credible testimony.s Seesupra,In re excerpt from James I{ivlin's testimony regarding Local 26, and theBechtel job 540DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. (By Mr. MERMIN.)Mr. Gibson, I take it you do not normally, or youdid not normally in May 1961 interview every person who came for employmentby Lummus?A. No.Q. It is clear then that Mr. Kivlin was a little out of the ordinary; is thatcorrect?A. Yes.Q.Was the reason that he was sent to you the fact that he did not have areferral slip from Local 80?A. That is right.Q. Did you tell him that if he got a referral slip from Local 80 you wouldthen later consider-or the company would later consider his employment?A. That is right.Q. Did you at any time state that he could be hired that day?A. No. Because I told him we had no further need for men.We had hiredall we needed.Q.When you say "men," did you mean welders and pipe fitters?A. That is right?After careful consideration I credit Gibson's account of what transpired in his officeon May 22, 1961, and discredit that portion of Kivlin's testimony to the effect that hewould hire Kivlin immediately if it were not for Local 80 and the consequences that.would flow therefrom. Though there is little variance between their separate versionsof what was said, I am convinced and find that Gibson's account it not only the moreaccurate, but is supported by documentary evidence that was admitted in evidencewithout objection from any of the parties.In support of Gibson's testimony that the Respondent Lummus had hired all of thewelders and pipefitters it need on the day that James Kivlin applied for a job itoffered in evidence two documents which the record shows were regularly used in thenormal course of its day-to-day "personnel" procurement problems.The first of thesedocuments, that we shall consider, is Respondent Lummus' Exhibit No. 1, which isstyled "Employment Requisition, Manual Employees" only, which has been also-referred to herein above. Since this document and the incidents that flowed therefrom,is considered of importance by me its contents are set forth herein below:THE LUMMUS COMPANY420 Lexington AvenueNew York 17, N. Y.E M P L O Y M E N T R E Q U I S I T I O NManual Employees OnlyDuplicate--2o Issuing DepartmentDate .5 /919Job No.__ 7PERSONNEL DEPARTMENT:We Require the Following Men to Report for WorkDate2 .2 - 4a"TimeNumberClassificationRateRemarksRequestedByApproved By. LUMMUS COMPANY541It is to be noted that the above requisition is dated May 19, 1961, and waspreparedat 8 a.m.on that date. It also shows "ordered 5-19-61-9:15 a.m.," whichaccording to Gibson's credible testimony was the time that he telephoned therequisition for "6 welders and 2 fitters" into the offices of Local 80, in Wilmington,Delaware.That Local 80 honored Lummus' requisition and furnished the menrequested by Gibson on Friday, May 19, 1961, is evidenced by Respondent Lummus'Exhibit No. 2, which is styled "Daily Personnel Report," dated May 22, 1961.Anexamination thereof shows that six pipefitters welders, and two pipefitters were hiredon May 22, 1961. Further examination shows that their badge numbers range from,H-407 to H-414, a total of eight, which is in accordance with the number requisi-tioned by Gibson on May 19, 1961, on the "Requisition Form" set forth hereinabove. It is to be also noted that among those listed on the "Daily Personnel Report"is "Wilson McReynolds," who was referred to by James Kivhn, in his testimony asbeing one of the men from his own local that he recognized at the Lummus jobsiteon the morningof May 22, 1961.9ConclusionsAs indicated by counsel for the Respondent Lummusin hisbrief, this "...caseis of major significance," because "If Lummus canon the state of facts in this recordbe held guilty of an unfair labor practice, the results would portend the discard byemployers of any referral system whatsoever.despite the fact that the Board(inMountain Pacific Chapter,119 NLRB 883 (1958), the Supreme Court of theUnited States (inTeamsters Local 357 v N.L.R.B,365 U.S. 667 (1961), and theCongress of the United States (in § 86(f) of the Labor Management Relations Act, asamended) have each found that referral systems serve for both jobseekers andemployersa useful purposewhich the Congress intended to promote." That "referralsystems" or "hiring halls" serve a useful purpose in the construction industry isevidenced in the plain language of Section 8(f) of the Act, as amended in 1959.As indicated above and as will be rediscussed and disposed of below, weare hereinfacedwith a question thatis,inmy consideredopinion,without precedent.He has particular reference to the case as to John Kivlin. Thequestion isthis:Can an employer be held liable for the unfair labor practicesof a unionand/or its agents against an individual under a "hiring hall" agreement to which boththe employerand unionare parties,11 ina situation where the alleged discriminateehad neither applied to the employer for a job, nor even been to the jobsite, andduring the period of time it is alleged that the employer refused to hire him, he wasworking for another employer and had been for an unknown period of time? In myconsidered opinion the answer is "NO." I see no point in citing authorities, if any,ad infinitumfor my reasoning in this regard, for the simple reason, that plain every-day commonsenseis the answer to the disposal of the issue. In the circumstances Iwill recommendthe dismissal of the case as to John Kivlininsofar as the RespondentLummus Company is concerned.iiThe case as to the Respondent Union poses a different problem I have foundabove that Charles Kennedy, business agent for Local 80, ordered James Kivlin andhis brother, John Kivlin, out of his office on or about March 15, 1961, and told-themin effect that he would not refer them to any employer for work within his Local'sjurisdictionIn the course of his tirade against James Kivlin he told him that thereasonfor his refusal to refer him and his brother to a job was because of his abusiveconduct toward an unnamed member of Local 80's executive board.In the circum-stancesI am convinced and find that the Respondent Union, that is Local 80 operatedits exclusive hiringhall in a discriminatory manner, by barringJames Kivlin andhis brother, John Kivlin, from employment in its jurisdictional area for thereasonsset forth above, and that by such conduct violatedSection8(b) (1) (A) and (2) of theAct, in that it interfered with the rights guaranteed employees in Section 7 of theAct; and ".. . encourages the Kivlinsto remain in good standing in RespondentLocal,within the meaning oftheRadio Officerscase." 129 Seesupra10 Seesupra,in re Lummus status.11 Seeinfra,for further comment onthis particular issueSee alsoDel E Webb Con-struction Company v N.L R.B.,196 F. 2d 841, 848 (C A. 8)12Quoted portions from the General Counsel's brief.OnTheRadioOfficers'Union ofthe Commercial Telegraphers Union, AFL (A. H Bull Steamship Company)v.N.L R B.,120 NLRB 930,wherein a violation was found because of the refusal to refer a man becauseof his criticism of the union in a letter to the InternationalIn the instant case there issome evidence that James Kivlin likewise filed it complaint with the International Union 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDI have considered the contention of the Respondents as regards the failure ofthe Kivlins to use the grievance and appeals provisions of the Union and that of theagreement between the Delaware Mechanical Contractors Association and Local80.In my considered opinion their argument in this regard is of no avail in thecircumstances discussed and described above in his resume and findings as toKennedy's conduct toward the Kivlins on March 15, 1961. It must be remem-bered,as I have pointed out above, that Kennedy not only ordered theKivlins out of his office but told them in effect that they could not even registerfor a job. Since Kennedy's conduct standing alone was violative of the Act theBoard under no circumstances would be bound by the findings of the appeal proce-dures referred to above.The Seventh Circuit inN.L.R.B. v. International Union,United Automobile, Aircraft and Agricultural ImplementWorkers of America,CIO, Local 291 (Wisconsin Axle Division, Timken-Detroit Axle Co.),194 F. 2d 698,702, in rejecting a similar contention by the union involved in that case said:This argument cannot be sustained in view of Section 10(a) of the Act. .Thus the Act confers upon the Board the exclusive jurisdiction to prevent unfairlabor practices within the meaning of the statute.The Board's exclusive func-tion in this field may not be displaced by action before State agencies or byarbitration.13I am not unnundful of the fact that James Kivlin was, to say the least, a hottempered individual, but it must be remembered that his tendency in this regardwas encouraged by Kennedy's remarksto him in the latter's office on March 15, 1961;and as further evidenced in his uncontradicted and undenied testimony regardingthe circumstances under which Baffone conducted his welding test at the Bechteljobsite on or about February 23, 1961.14Moreover the record also shows that several of the contractors or employers inthe area serviced by Local 80 during the period of time involved herein were inneed of workers with the qualifications of the Kivlins.In many respects Kennedy's conduct toward the Kivlins is similar to that of theunion steward in theBrunswick Corporationcase, 135 NLRB 574. In that caseAnderson, the steward for the local union involved treated the discriminatee thereininmuch the same manner as Kennedy treated the Kivlins in the instant case. Thefollowing excerpt from this case is inserted below, primarily for the purpose ofillustrating that there is nothing new or novel about the abuse of power by agentsfor labor organizations:The facts relating to Barden's discharge are as follows: Barden, a memberof Camden Local 393 of the Carpenters, applied to Lesley Byrd, Business Agentof Respondent Union, in mid-July 1959, for a referral slip to Respondent Com-pany's jobsite at Carteret, New Jersey.Two weeks later Byrd gave Barden areferral slip to the attention of Steward Neal Anderson at Carteret Lanes.Barden reported to Anderson, who entered his name in his union record book,gave him a work permit upon Barden's payment of $6.25, and assigned himtowork which comprised primarily the laying of bowling alleys.On Thursday, August 7, just before quitting time, Superintendent Paul Bang-ston ordered Barden to cease his carpentry work and to put away the electriccords, drills, and power equipment.The following morning, Steward Ander-son, acting pursuant to instructions from Business Agent Byrd called the car-penters together and told them: "This business about you people quitting early,you guys quitting early has got to stop. I am the shop steward in the shopAnd when I blow the whistle in the morning, you start work; and when I blowthe whistle at night you quitAnd you don't quit before that." Barden, think-ing the remarks were aimed specifically at him, spoke up and told Andersonthat Bangston had ordered him to knock off early the day before to put someequipment away.Anderson then said to Barden "You are a wise guy.Getout of here.You are fired.Here is your $6.25 back.Give me your workingpermit.1 am firing you as a shop steward for Local 65." There followed aheated discussion between Anderson and Barden.Barden finally appealed toForeman Fred, who said, "What can I do? I can't do anything. If you arefired, you're fired "After taking back Barden's work permit, and returning his$6.25, but before Barden left the premises Anderson called Business Agent Byrd,by special delivery mail, but had received no reply to it at the time of the hearing hereinThe record herein isnone too clearin this regard and for that reason I haverefrainedfrom andconsidered the incident as pertinent to his ultimate disposal of the issues herein18 See alsoN L.R.B v.InternationalBrotherhood of Electrical Workers Local Union 340,AFL-CIO(WalshConstruction Company),and cases cited therein, 131 NLRB 260.14Seesupra LUMMUS COMPANY543who told him not to let Barden leave, and to put him back to work. Andersondid so, giving Barden back his work permit and receiving again the$6.25 pay-ment therefor.Byrd came out to the jobsite in an effort to smooth things over,and told Barden he should not take exception to an old man who was onlydoing his job.In theBrunswickcase the Board foundinter aliathe conduct of the steward forthe union involved" . . .inherently encouraged Barden[the discrimmateel andother employees to accept the authority of the steward to enforce compliance withregulations imposed by the Respondent Union. . " and that such conduct wasviolative of Section 8(b) (1) (A)of the Act. So is it here.Though the Board in theBrunswickcase found that the employer by acquiescingto the union's demands engaged in conduct violative of Section 8(a)(3) and (1)of the Act it does not necessarily follow that the facts herein justify rigid adherenceto thestari decisisdoctrine by me in my disposal of the issues herein as to the Re-spondent Lummus. Further comments follow.As I see it the facts herein do not justify a finding that Lummus violated Section8(a)(3) and(1) of the Act by acquiescing to the demands of the steward at theClaymont jobsite that James Kivlin be denied employment as a welder because hedid not have a referral from Local 80. The facts have been found and set forthabove.I cannot ignore them. In particular the fact that Gibson, Lummus' em-ployment manager ordered six pipefitters-welders,and two pipefitters from Local 80on Friday,May 19, 1961,at 8.30 a.m, and that Kennedy,the business agent forLocal 80 sent these workers to the jobsite pursuant to Gibson's request,and thateach and everyone of them reported to the jobsite on the morning of May 22, 1961.This routine was in accordance with the terms of the hiring hall agreement betweenthe parties.Since the hiring hall in and of itself is not at issue herein,then thequestion arises,should an employer be found guilty of violating Section 8(a)(3)and (1)of the Actbecause he acts pursuant to the provisions of such an agreementfor conduct by the Union that stemmed fromits relations with another employerand involved a stranger to its operations such as James Kivlin?In my consideredopinion neither Lummus nor any other employer should be held responsible forthe misconduct of the Union in the circumstances we are faced with herein. Letus presume that Lummus hired James Kivlin on the morning of May 22,1961, andby so doing it necessitated the rejection of one of the workers that Local 80 hadsent to the jobsite.What happens to that individual?What rights does he have?These are questions that are bound to arise in the minds of most of us. Shouldsuch an unfortunate individual who no doubt was mentally and spiritually elatedat the prospect of a job, be suddenly cast aside to satisfy a technicality under the"stari decisis"doctrine or should there be an equitable approach to those enmeshedin a situation such as Lummus and the workers referred to it by the Union in thecase at hand?That the Board itself has considered the equities involved is illus-trated in theOtis Elevator and J. F. Ptacek&Son, Inc.,case, 132 NLRB 1444. Inthat case,though the shoe was on the other foot,so to speak,the Board found thatthe union and the employer did not violatethe Actbecause the union'sbusinessagent was merely doing his job in a nondiscriminatory manner: Since in manyrespects the facts in theOtiscase are somewhat similar to the factual situation hereinI feel that it would benefit all concerned to insert the following excerpt therefromherein below:Our reading of the Supreme Court decision inLocal 357,Teamsters,supra,convinces us that Respondent did not violate Section 8(b)(2).Here, as inthat case,the charging parties claiming discrimination were members in goodstanding in their union.There is, therefore, no question of discriminationbetween union and nonunion carpenters or between members in good standingand members not in good standing.The sole reason given by Rowley for refus-ing work permits to Hollingsworth and Brewster for the Knoxville job was thebreach of Local 106's agreement with the Employer whereby the Employer hadagreed to hire through the union hall.At the time the Charging Parties appliedfor work a call for men had been sent to the hall by Foreman Kiensat and menhad already been selected by Rowley from the Union's work list, and these menwere in fact put to work the next day by the Employer.While the hiring hallarrangement in the instant case is oral rather than written and does not, as did thecontract inLocal 357,Teamsters,contain a clause specifically providing againstdiscrimination because of the"presence or absence of union membership" wedo not,as we read the Court's decision,find those factors controlling.We findno evidence here that the arrangement between the Employer and Local 106 wasintended to or did in fact discriminate between members and nonmembers ofLocal 106As inLocal 357, Teamsters,the only complaint herein was by 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion members who sought, albeit unwittingly, to circumventthe agreement.With reference to such a situation the Supreme Courtsaid,"When an employerand theunionenforce the agreement against union members, we cannot saywithout more that either indulges in the kind of discrimination to which theAct is addressed." It is the "without more" that is preciselylacking in theGeneral Counsel's case.There is no evidence that Rowley discriminated againstLutz, Hollingsworth, or Brewster because of their clearance status.Rowley waswilling to admit them to Local 106 membership and put them on the worklist.What he was not willing to do was to clear them for work at Knoxville,not for discriminatory reasons, but because he had selected the men to workat Knoxville from those registered, a right which had lawfully accrued to Local106 pursuant to agreement.Again we find the language of the Supreme Courtapplicable to the situation before us when it stated;Nothing is inferrable from the present hiring-hall provision except thatemployer and union alike sought to route "casual employees" through theunion hiring hall and required a union member who circumvented it toadhere to it. [Emphasis supplied.]The important difference between the situation in the above-cited case and the caseat hand is that: (1) Kennedy, the business agent for the Respondent Local 80, actedin anarbitrary and capricous manner toward the Kivlins, and ordered them out of hisoffice; (2) told them he would never refer them to any job in the area; and (3) refusedto even let them register in at the Local. It was for these reasons that I have foundabove as to the Respondent Union.Again, it must be borne in mind that Gibson told James Kivlin to fill out anapplication blank, and if and when he needed welders at a later date he wouldconsider his application.Though this may have been merely a gesture on the partof Gibson, nevertheless when considered in the light of the fact that Lummusdidnot need any more welders on this particular date,May 22, 1961, it would have beento James Kivlin's advantage, legal and otherwise, to have followed Gibson's sugges-tion, since the record shows that thereafter the Respondent Lummus hired at least600 pipefitter-welders through Local 80.As I see it an employer faced with a situation such as we have herein, finds himselfon the horns of a dilemma, or in the vernacular of some of us "between the deviland the deep blue sea " If he refuses to employ a person such as James Kivhn hemay be charged with violating Section 8(a)(3) and (1) of the Act.On the otherhand if he refuses to employ a worker sent to him at his request by a labor organizationunder a valid hiring-hall agreement to give a person like Kivlin a job, then he isfaced with either a labor dispute, or perhaps, under certain circumstances, to chargesfiled by the displaced worker sent to his jobsite through the hiring hall. I am con-vinced that the Congress never had in mind such an "eeny, meeny, miney, mo""remedial" policy to promote industrial peace and the other stated purposes of theAct as set forthin itspreamble.15In all of the circumstances discussed, described, and found above, I will recommendthat the complaint herein as to Respondent Lummus be dismissed in its entirety.18As to Respondent Union, it will be further discussed and disposed of below.Kennedy's refusal to consider James J. Kivlin and his brother, John Kivlin, forreferral for the reasons I have found above, constituted conduct by the RespondentUnion violative of Section 8(b)(2) and (1)(A) of the Act.17 I have carefullyconsidered the contentions of the Respondent Union in its brief, and have viewedthem in the light of the facts which I have found above upon the record consideredas a whole I am not unmindful of the fact that there is no evidence in the recordshowing or even indicating that Local 80 had conducted its hiring hall in an illegalmanner either prior to or after the Kivlins visited Kennedy on March 15, 1961,nevertheless the record shows otherwise as to them. In the circumstances, it issufficient, as I have found above, that in the operation of the exclusive referralarrangement with members of the Delaware Mechanical Contractors Association,which the Respondent Lummus though not a signatory complied with, the RespondentUnion for discriminatory reason refused to refer the Kivlins for employment withthem and did so in circumstances that made it clear to both of the Kivlins that theirfuture request for referral from Respondent Local 80 would be futile-1815 The some refrain is applicable to rigid reliance on the"pari delicto"doctrine in theselection of a respondent-employer in situations similar to that found herein, and as illus-trated above in the case as to John Kivlin10 Seesupra,in re the disposal of the cases to John Kivlin.17 Bechtel Corporation, etc,120 NLRB 930.is SeeTellepsen Construction Company, etc,122 NLRB 564 J. J. COLLINSSONS, INC.545IV.THE EFFECT OF. THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with the operations of the Lummus Company and as described in sec-tion I, above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent Local 80 on and after about March 15, 1961,engagedin certainunfair labor practices violative of Section 8(b)(2) and 1(A) ofthe Act, it will be recommended that the Respondent Local 80 cease and desisttherefrom and take certain affirmative action to effectuate the policies of the Act.Having found that the Respondent discriminatorily refused to place the names ofJames Kivlin and John Kivlin on its out-of-work lists from which it makes referralof applicants to employment with the above-mentioned Delaware Mechanical Con-tractorsAssociation and the Respondent Lummus on and after about March 15,1961, I shall further recommend that the Respondent be required to place JamesKivlin's and John Kivlin's names onsaid lists and to refer them to employment fromthem without discrimination, and that Respondent shall make them whole for anyloss of earningssuffered by them as a result of its unlawful conduct by payment tothem of a sum of money equal to the amount they would normally have earned aswages absent the discrimination against them from on or about March 15, 1961,until such time as theirnameshave been placed on the out-of-work lists and theyare referred to available employment from them.Loss of earnings shall be com-puted on a quarterly basis in the manner established by the Board in F. W.Wool-worth Co.,90 NLRB 289.Because the General Counsel does not contend that the Respondent maintainedany unlawful referral contract or arrangement or committed any misconduct exceptthat involving the Kivlins,I see nonecessity for remedial action broader than that:above recommended.CONCLUSIONS OF LAW1.Local 80, United Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.2.Lummus Companyis anemployer engaged in commerce within themeaning,of Section 2(2) of the Act and is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3.By refusing to place James Kivlin's and John Kivlin's names on or aboutMarch 15, 1961, and thereafter, on its out-of-work lists and by failing to refer themthereafter for employment with the aforementioned firms the Respondent Local 80caused Lummus Company to discriminate against James Kivlin and John Kivlinin violation of Section 8(a)(3) of the Act and thereby coerced and restrained em-ployees in the exercise of rights guaranteed by Section 7 of the Act, thereby violatingSection 8(b) (2) and 1(A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce withinthe meaningof Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]J. J. Collins Sons,Inc.andBookbindersand Paper Cutters'Union of Chicago, Local #8, International Brotherhood ofBookbinders,AFL-CIO.Case No. 13-CA-59d93.May 10, 1963DECISION AND ORDERUpon charges duly filed by Bookbinders and Paper Cutters' Unionof Chicago, Local #8, International Brotherhood of Bookbinders,AFL-CIO, herein called the Union, the General Counsel of the Na-142 NLRB No. 58.